Opinion by
Mr. Justice MoIver,
One Rives put $10,000 in Confederate money in the hands of defendant in 1864 to speculate with in the buying and selling of negroes, cotton, &c., the defendant to receive one-half of the net profits. At the close of the war defendant had on hand three negroes and some cotton. In 1870 Rives assigned his claim to plaintiff’s intestate, who commenced this action in March, 1882. The complaint was dismissed by Aldricii, J., who held, among other things, that the action was barred by the statute of limitations; On appeal, held—
1. That the finding of fact by the referee, concurred in by the Circuit judge, that Rives had demanded a settlement in 1866, approved, as it is sustained by evidence in the case.
2. That the conduct of the parties show that the trust relation previously existing between them was terminated in 1865 or 1866 ; a reasonable time thereafter was allowed defendant for a settlement, and he was then liable to an action by Rives. Therefore this action was barred when it was commenced in 1882.
3. A question not raised nor considered below cannot be considered here.
Judgment affirmed.